United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1394
Issued: January 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 28, 2013 appellant, through her attorney, filed a timely appeal from the
February 19, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which affirmed the termination of her compensation benefits. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss and medical
benefits effective July 29, 2012.
FACTUAL HISTORY
On October 16, 2009 appellant, then a 43-year-old part-time flexible (PTF) clerk, filed a
notice of recurrence of disability due to an August 18, 1999 injury. She had been on limited duty

1

5 U.S.C. § 8101 et seq.

since November 2000.2 Appellant stopped work on August 26, 2009. OWCP developed her
claim as a new occupational disease. On January 14, 2010 it accepted aggravation of bilateral
lateral epicondylitis. Appellant was placed on the periodic compensation rolls.
Appellant received treatment from Dr. Scott Fried, a Board-certified orthopedic surgeon
and osteopath. In a report dated August 26, 2009, Dr. Fried placed her off work. He diagnosed
ligament injury, scapholunate ligament grade 1 of the right wrist; radial neuropathy left (radial
tunnel); bilateral ulnar neuropathy; brachial plexitis, postsurgery left for radial tunnel; and carpal
tunnel median neuropathy of both upper extremities. Dr. Fried opined that the conditions were
secondary to appellant’s work activities.
In a March 31, 2010 report, Dr. Fried noted that appellant presented with ongoing
symptoms that were aggravated by her work activities. He noted that additional treatment was
warranted and placed her off work. In a February 9, 2011 report, Dr. Fried examined appellant
and noted a visible tremor in the left hand with bilateral dysesthesias in the median nerve
distribution. He noted that appellant needed a neurology consultation and further treatment.
Dr. Fried advised that a functional capacity evaluation would be beneficial to evaluate her
capabilities and limitations.
On March 16, 2011 OWCP referred appellant for a second opinion examination by
Dr. Stanley Askin, a Board-certified orthopedic surgeon.
In a March 30, 2011 report, Dr. Askin noted appellant’s history of injury and treatment as
related in a statement of accepted facts and by appellant. Appellant had an onset of symptoms
that began in 1998 or 1999 and her work duties involved repetitive activities. Examination
showed two surgical scars including a seven centimeter lateral epicondylar scar and a seven
centimeter radial tunnel scar. These were the only objective features but she had subjective
complaint of carpal tunnel syndrome. Appellant had a full range of motion of her neck; but
when rotated to the right, it bothered her on the left side of the neck and vice versa. She had full
range of motion of both shoulders, elbows, forearms, wrists, fingers and thumbs, no atrophic or
dystrophic changes to either hand and two-point discrimination was within five millimeters for
all 10 digits. Dr. Askin noted that appellant’s accepted conditions included bilateral
epicondylitis, lesion of radial nerves and epicondylitis bilateral aggravation. He stated that
appellant’s conditions were largely explained by bilateral carpal tunnel syndrome. Dr. Askin
opined that there was no relationship between the carpal tunnel syndrome and her employment as
carpal tunnel was a very common peripheral neuropathy in the general population and occurred
more commonly in women in the middle years of life. He explained that appellant did not have
to work to develop carpal tunnel syndrome and, in fact, her symptoms had worsened, despite not
having worked. Dr. Askin opined that the limiting factor regarding her complaints and her
alleged incapacity was not a work-related condition. He advised that appellant continued to have
tenderness at both medial and lateral epicondyles but, as she was not working or exposed to work
activity, it should have been curative. As appellant’s symptoms persisted and had advanced, her
condition was a disease of carpal tunnel syndrome. Dr. Askin stated that there “is no work2

Appellant has a 1999 occupational disease claim that was accepted for bilateral epicondylitis and lesion of radial
nerves under claim No. xxxxxx112. An authorized left elbow radial nerve decompression was performed on
August 30, 2000. That claim was combined with the present claim.

2

related reason why she cannot be fully employed.” With regard to her accepted condition,
appellant could return to unrestricted employment activities and had reached maximum medical
improvement. Dr. Askin opined that “what ails her is not work related and I have no workrelated restrictions to the resumption of her full duty employment.”
In an April 28, 2011 report, Dr. Steven Mandel, a Board-certified neurologist to whom
appellant was referred by Dr. Fried, noted appellant’s history and treatment. He found
tenderness over the left radial tendon, a positive tremor on the left upper extremity
predominantly on sustained positioning, that did not increase with intention. Dr. Mandel also
noted that rapid alternating movements were slower on the right than the left, and no tremors
were noted to the right upper extremity, lower extremities or cranial nerves. He stated that
appellant’s findings were consistent with left upper extremity tremor and there was controversy
within the medical literature as to peripheral nerve injury and presence of tremor, which
probably had an association, but the true etiology was unknown. Dr. Mandel noted that to look
for other causes of the tremor, appellant would need an MRI scan of the head as well as blood
studies.
On September 21, 2011 OWCP proposed to terminate appellant’s compensation benefits
based on the report of Dr. Askin, which established that her accepted conditions had ceased.
In a September 29, 2011 letter, appellant’s counsel argued that Dr. Askin’s report was not
sufficient to terminate benefits. He argued that Dr. Askin did not have a proper history of injury
correct, as it was not caused by a single injury. Counsel asserted that Dr. Askin should have
been questioned with regard to whether the diagnosed carpal tunnel syndrome was caused by
repetitive work duties. He also noted that Dr. Askin did not refer to any electromyography
(EMG) scan findings to support his opinion. Counsel argued that, at a minimum, a conflict in
medical opinion arose between Drs. Askin and Fried.
By decision dated July 11, 2012, OWCP terminated appellant’s compensation benefits
effective July 29, 2012 on the grounds that appellant had no continuing residuals or disability
due to employment injury.
On July 18, 2012 appellant’s counsel requested a hearing, which was held on
November 28, 2012. Appellant contended that Dr. Askin’s examination lasted 5 to 10 minutes
and that he was very unprofessional. Dr. Askin advised her that the surgery she underwent was
unnecessary. Appellant noted that, despite having more questions, he had other patients to see.
She noted a constant pulling and achy sensation in her arms and she could not perform her full
duties.
In a letter dated November 2, 2012, appellant’s counsel reasserted that Dr. Askin’s report
was either insufficient or created a conflict with Dr. Fried. He submitted a December 1, 2011
report from Dr. Fried who noted appellant’s history of injury and treatment commencing in 2001.
Dr. Fried disagreed with Dr. Askin’s report. He explained that, by August 2009, he expressed
concern regarding the repetitive nature of appellant’s work activities and her ongoing significant
symptoms. Appellant’s nerve studies showed worsening carpal tunnel bilaterally and the radial
nerve findings on the right were consistent with overuse at the elbow. Dr. Fried provided

3

appellant with new restrictions and took her off work when her symptoms remained aggravated.
He provided the results of functional capacity testing completed in September 2011.
Dr. Fried diagnosed a grade 1 - right scapholunate ligament injury; radial neuropathy left
(radial tunnel), ulnar neuropathy left and ulnar neuropathy right; bilateral carpal tunnel median
neuropathy due to work activities; and bilateral brachial plexopathy with cervical radiculopathy
and discogenic disease. He advised that, following her August 2000 surgery for radial tunnel
and lateral epicondylar release, she had a postoperative worsening of radial sensory nerve
neuropraxia. Dr. Fried opined that appellant had ongoing evidence of work-related conditions
that included bilateral lateral epicondylar and radial tunnel involvement. Appellant had evidence
of a classic repetitive strain injury and cumulative trauma and that her repeated work activities
and exposures resulted in the ongoing symptoms. Dr. Fried noted she had progressive
deterioration in function. He found objective evidence of ongoing pathology that included
positive testing and findings and ongoing evidence of pathology at her elbows and ongoing
evidence of traumatically-induced median nerve carpal tunnel involvement at the wrist.
Dr. Fried explained that appellant had proximal involvement at the brachial plexus
bilaterally which was documented by somatosensory evoked potentials studies and EMG scans.
He also noted that functional capacity testing demonstrated an excellent effort and objectively
showed severe limitations. Dr. Fried opined that appellant’s carpal tunnel median nerve
involvements at the wrist were directly and causally related to her work activities as well as
abnormal use postoperatively from her radial nerve surgery. He advised that her proximal
involvements were due to the head and neck posturing. Dr. Fried opined that appellant remained
disabled from her regular work that was secondary to her work injuries with a direct cause and
effect relationship between her ongoing diagnoses including her bilateral carpal tunnel, bilateral
radial tunnel, bilateral lateral epicondylitis and cervical radicular and brachial plexus
involvements. He opined that they were directly and causally related to the work injuries and the
work pathologies. Dr. Fried indicated her condition was permanent and required treatment.
In a letter dated January 16, 2012, appellant’s counsel provided EMG findings from
June 5, 2001, June 20, 2006, July 22, 2009 and June 1, 2010.
By decision dated February 19, 2013, OWCP’s hearing representative affirmed the
July 11, 2012 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the

3

Curtis Hall, 45 ECAB 316 (1994).

4

employment.4 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.5 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.6
ANALYSIS
OWCP accepted appellant’s claim for aggravation of bilateral lateral epicondylitis and
lesion of radial nerves. It terminated her compensation benefits effective July 29, 2012 as it
found that the weight of the medical evidence, represented by Dr. Askin’s March 30, 2011
report, established that her employment-related medical conditions had resolved
In a March 30, 2011 second opinion report, Dr. Askin reviewed appellant’s medical
history and provided findings on examination. He concluded that there was no evidence of any
ongoing neurologic deficit or disability related to the employment injury. Dr. Askin explained
that appellant did not have any condition resulting from the work injury. He opined that her
condition was explained by her bilateral carpal tunnel syndrome which was not work related.
Based on the opinion of Dr. Askin, OWCP concluded that the residuals of the August 26, 2009
injury had resolved and terminated appellant’s compensation benefits. The Board finds that the
termination was improper based on a conflict of medical opinion between Dr. Fried for appellant,
and Dr. Askin for OWCP.
Dr. Fried, the treating physician, submitted reports advising that, since August 2009,
appellant was unable to perform her work duties, offered diagnoses, and opined that appellant’s
disability was secondary to her work. In a December 1, 2011 report, he disagreed with
Dr. Askin’s findings, and noted findings on examination and testing. Dr. Fried opined that
appellant had ongoing evidence of work-related problems that included bilateral lateral
epicondylar and radial tunnel involvement. He explained that objective test results, examination
findings, and functional capacity testing supported his opinion. Dr. Fried opined that appellant
remained disabled from her regular work and that her disability remained due to her work
injuries. He explained that there was a direct cause and effect relationship between appellant’s
work and her ongoing diagnoses of bilateral carpal tunnel, bilateral radial tunnel, bilateral lateral
epicondylitis and cervical radicular and brachial plexus involvements.
The Board finds that the opinions of Dr. Fried and Dr. Askin are of virtually equal
weight. The physicians reached an opposite conclusion regarding whether the accepted
conditions had ceased without residuals, and whether the carpal tunnel condition was caused or
aggravated by her employment activities, thereby creating a conflict of medical opinion. When
there is a conflict of opinion between the claimant’s attending physician and the physician
performing an examination for the government, OWCP shall appoint a third physician to resolve

4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

6

Calvin S. Mays, 39 ECAB 993 (1988).

5

the disagreement.7 As there exists an unresolved conflict in the medical evidence, OWCP did
not meet its burden of proof to terminate appellant’s compensation benefits.
On appeal, appellant’s representative made several arguments including that Dr. Fried’s
report was sufficient to create a conflict. As noted, the Board finds that there is a conflict in the
medical evidence.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof in terminating appellant’s
compensation benefits effective July 29, 2012, as there was an outstanding conflict.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2013 decision of Office of
Workers’ Compensation Programs is reversed.
Issued: January 8, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

6

